DETAILED REISSUE ACTION
This action is a first action on the merits, allowability notice, of Reissue Application 16/675741. This application is a broadening1 reissue application of US Patent 10,434,706 which issued from US Application 16/289991 filed on 01 March 2019 (“Parent Application”)2. This reissue examination is taking place under the AIA  first inventor to file provisions.

Allowable Subject Matter
Claims 18-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
US Patent 5,122,441 (LAWTON), and US Patent Application Publication 2015/0072293 (DESIMONE) are the closest prior art made of record and are directed to fabricating three-dimensional objects from a photoformable composition, and continuous liquid interphase printing respectively. Neither of LAWTON, or DESIMONE teach or suggest: regarding claims 18-29, the immiscible liquid being circulated through the pool; regarding claims 30-37, the immiscible liquid comprising a fluorinated liquid; or regarding claims 38-46, the immiscible liquid comprising a viscosity-enhancing agent.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Kugel whose telephone number is (571)272-1460. The examiner works a flexible schedule, but can normally be reached on Monday - Thursday 0700 to 1700 and alternating Friday mornings, Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Speer, can be reached at (313) 446-4825. The fax phone number for the organization where this application or proceeding is assigned is 571-273-9900.

/Timothy J. Kugel/
Patent Reexamination Specialist, CRU 3991

Conferees:
/Sean E. Vincent/
Patent Reexamination Specialist, CRU 3991

/Jean C. Witz/
Supervisory Patent Reexamination Specialist, CRU 3991





    
        
            
        
            
    

    
        1 Applicant states, in their Reissue Declaration filed on 06 November 2019, that they seek to broaden patented claim 1.
        2 Application 16/289991 is a division of Application 15/302843, filed on 20 April 2015. Application 15/302843 was a 35 USC §371 national stage entry of PCT/US2015/026613 with §371(c)(1), (2) date of 07 October 2016. PCT/US2015/026613 claims priority to US Provisional Application 61/984099, filed on 25 April 2014.